Citation Nr: 1813903	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a back disability, to include residuals of a vertebral fracture and a lumbosacral strain (back disability), prior to May 23, 2016, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to December 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2016 the Veteran's claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The required development has been completed, and the Veteran's claim is now properly before the Board.  In June 2016, the Appeals Management Center (AMC) increased the Veteran's disability rating to 20 percent, effective May 23, 2016.  As this rating does not provide the maximum benefit available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to May 23, 2016, the Veteran's back disability manifested, at worst, with forward flexion of the thoracolumbar spine of at least 60 degrees but not greater than 85 degrees, and no guarding or muscle spasm resulting in an abnormal gait.

2.  As of May 23, 2016, the Veteran's back disability, manifests, at worst, with forward flexion to at least 30 degrees but not more than 60 degrees, and no ankylosis of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to May 23, 2016, the criteria for an initial rating in excess of 10 percent for a back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2017).

2.  As of May 23, 2016, the Veteran's back disability does not meet the criteria for a disability rating in excess of 20 percent.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Initial Evaluation in Excess of 10 Percent for a Back Disability

The Veteran claims entitlement to an initial disability evaluation in excess of 10 percent for a back disability prior to May 23, 2016.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability evaluation is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119, (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial rating, the Board has considered all evidence of severity since the effective date for the award of service connection. 

An August 2013 rating decision granted service connection and assigned a 10 percent disability evaluation for the Veteran's residuals of a vertebral fracture.  The Veteran's vertebral fracture was evaluated under Diagnostic Code 5235.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5235, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5235.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2017).  The medical and lay evidence of record does not show that the Veteran has been prescribed bedrest for his back disability.  Therefore the IVDS Rating Formula is not applicable.

The Veteran's back disability was evaluated in an August 2013 VA examination.  The examination noted forward flexion of the thoracolumbar spine to 85 degrees, with painful motion at 85 degrees.  The examination further noted extension to 25 degrees without objective evidence of painful motion.  Right lateral flexion ended at 25 degrees without objective evidence of painful motion.  The Veteran demonstrated left lateral flexion to 25 degrees without objective evidence of painful motion.  Right and left lateral rotation measured 25 degrees with no objective evidence of painful motion.  The Veteran's ranges of motion did not change after repetitive-use testing.  The examiner noted there was normal muscle strength, no atrophy, no radiculopathy, no intervertebral disc syndrome (IVDS), no guarding, no abnormal gait, no other neurologic abnormalities, and no flare-ups that would impact the function of the Veteran's thoracolumbar spine.  At examination, the Veteran did not have guarding.   

As noted above, a 20 percent rating is not warranted unless the probative medical evidence establishes forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5235.  	   

The Board has considered whether a disability rating higher than 20 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The August 2013 examination noted there was no additional pain or limitation after repeated use testing.  Further, the functional limitations found on examination did not cause his disability to be more closely described as flexion of 30 to 60 degrees or guarding causing an abnormal gait.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5235; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to IVDS, the August 2013 examination specifically noted the Veteran did not have IVDS.  

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  The August 2013 examination noted the Veteran did not have neurological abnormalities, radiculopathy, or other sensory limitations. 

In sum, the Board finds that the 10 percent rating contemplated functional loss due to pain, excess fatigability, and less movement. There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

The Board acknowledges the Veteran's claims, and the June 2014 buddy statement claim, that the Veteran's back disability is more severe than described by a 10 percent disability evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and the submitted buddy statement do not meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5235 with respect to determining the severity of his service-connected back disability.  Further, in this case the Veteran does not have the training, skills, or expertise needed to determine the severity of his back disability or to administer range of motion testing.  The lay opinions of the Veteran are less probative than the VA examination results.  The objective findings of the VA examiner, to include objective range of motion testing, are more probative.  

The Board notes that the Veteran's medical records do indicate diagnosis of and treatment for a back disability, but do not contain the specific range of motion measurements necessary for determining the severity of his disability.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's back disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Accordingly, entitlement to an initial disability evaluation in excess of 10 percent is not warranted. 

Evaluation in Excess of 20 Percent for a Back Disability 

A June 2016 rating decision changed the designation of the Veteran's back disability from residuals of a vertebral fracture to a lumbosacral strain, evaluated at 20 percent disabling, effective May 2016.

The Veteran's lumbosacral strain was evaluated under Diagnostic Code 5237.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5237, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A rating of 40 percent is awarded for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

In May 2016, the Veteran completed a VA back examination to determine the current severity of his service-connected back disability.  The examination noted forward flexion to 50 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The Veteran was able to perform repetitive-use testing without additional loss of function or range of motion.  The examination was noted there was no guarding, muscle atrophy, or ankylosis.   

As noted above, a rating of 40 percent is awarded for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The probative evidence of record does not establish forward flexion to 30 degrees or less, or ankylosis of the thoracolumbar spine.  The probative evidence of record indicates the Veteran's back disability most closely approximates the criteria for a 20 percent disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The Board has considered whether a disability rating higher than 20 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint. There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40  and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The August 2013 examination noted there was no additional pain or limitation after repeated use testing.  Further, the functional limitations found on examination did not cause his disability to be more closely described as flexion of 30 or less; or ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5235; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to IVDS, the May 2016 examination specifically noted the Veteran did not have IVDS.  Because the weight of the evidence of record shows that the Veteran did not IVDS, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

The May 2016 examination noted the Veteran did not have neurological abnormalities, radiculopathy, or other sensory disabilities. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's back disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Accordingly, as of May 23, 2016, entitlement to a disability evaluation in excess of 20 percent is not warranted. 
    

ORDER

Prior to May 23, 2016, entitlement to an initial disability rating in excess of 10 percent for a back disability is denied.

As of May 23, 2016, entitlement to a disability rating in excess of 20 percent for a back disability is denied.




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


